Name: COMMISSION REGULATION (EC) No 2203/95 of 18 September 1995 opening an individual sale by invitation to tender for the export of vinous alcohol
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  energy policy;  food technology;  trade
 Date Published: nan

 No L 221 /22 | EN | Official Journal of the European Communities 19 . 9 . 95 COMMISSION REGULATION (EC) No 2203/95 of 18 September 1995 opening an individual sale by invitation to tender for the export of vinous alcohol Whereas Commission Regulation (EEC) No 2192/93 (*) concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual invi ­ tations to tender into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (% as last amended by Regulation (EC) No 3152/94 (*), lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas an individual invitation to tender should be held for the export of vinous alcohol obtained from the distil ­ lation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Greek inter ­ vention agency ; whereas for logistical reasons a lot of 75 000 hectolitres of alcohol should be constituted, comprising all the alcohol in question stored in Greece, and the balance being made up of vinous alcohol stored in Italy ; Whereas exportation of that alcohol to certain countries of the Caribbean and central America for ultimate use as motor fuel is the most appropriate method of disposal and will help to ensure that the alcohol market is not disturbed ; Whereas the Greek intervention agency also holds a quantity of 1 248 hectolitres of vinous alcohol under national administration ; Whereas the amount of the performance guarantee must take account of the fact that large quantities of alcohol may be stored in the countries of the Caribbean and central America concerned and ensure that the alcohol is actually used for the intended purpose ; HAS ADOPTED THIS REGULATION : Article 1 An individual sale by invitation to tender No 183/95 EC shall be held for a total quantity of 75 000 hectolitres of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Greek and Italian intervention agencies. Article 2 The alcohol offered for sale :  shall be for export outside the European Community,  must be imported into and dehydrated in one of the following third countries :  Costa Rica,  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  Saint Christopher and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  Saint Lucia,  Saint Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Belize,  Grenada, including the Southern Grenadines, ( «) OJ No L 196, 5. 8 . 1993, p. 19 . (&gt;) OJ No L 84, 27. 3. 1987, p. 1 . (2 OJ No L 148, 30. 6. 1995, p. 31 . 0 OJ No L 346, 15. 12. 1988, p. 7. (4) OJ No L 43, 20. 2. 1993, p. 6. H Of No L 332, 22. 12. 1994, p. 34. i9 . 9 . 95 ran Official Journal of the European Communities No L 221 /23 2. The awarded alcohol shall be used within three years from the date of first removal .  Aruba,  Netherlands Antilles (Curasao, Bonaire, Saint Eustace, Saba and the southern part of Saint Martin),  Guyana,  Virgin Islands of the United States,  Haiti,  must be used only as motor fuel . Article 7 To be valid, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose . The tender shall also include proof that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 2 who has undertaken to dehydrate the alcohol awarded in one of those countries and to export it for use solely as motor fuel . Article 3 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in the Annex I hereto. Article 4 The sale shall take place in accordance with Articles 13 to 18 and Articles 30 to 38 of Regulation (EEC) No 377/93 . Article 5 1 . The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3,622 per hectolitre of alcohol at 100 % volume and shall be lodged for the total quantity of alcohol offered for sale in the invitation to tender referred to in Article 1 . Maintenance of the tender after the time limit for submit ­ ting tenders and the lodging of a performance guarantee shall constitute the primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 (') as regards the tendering security. The tendering security shall be released immediately if the tender is not accepted or if the successful tenderer meets the conditions set out in the preceding subpara ­ graph . 2. The performance guarantee shall be ECU 30,19 per hectolitre of alcohol at 100 % volume. The guarantee shall be released in accordance with Article 34 (3) (b) of Regulation (EEC) No 377/93 . Article 8 1 . Before the awarded alcohol is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % vol of the alcohol in question . Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply : (i) the intervention agency shall , the same day, inform the Commission thereof in accordance with Annex II, as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take the lot with its characteristics as established, subject to the Commission's agree ­ ment,  or refuse to take over the lot in question . In either case, the successful tenderer shall, the same day, inform the intervention agency and the Commis ­ sion thereof in accordance with Annex III . Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be immediately released from all his obligations relating to that lot. 2. Where the successful tenderer refuses the merchan ­ dise, as provided for in paragraph 1 , the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge, within a maximum of eight days. 3 . If physical removal of the alcohol is delayed by more than five working days in relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons attributable to the intervention agency, the Member State shall be responsible for the payment of compensation. Article 6 1 . The alcohol awarded under the invitation to tender referred to in Article 1 shall be exported by 31 March 1996 at the latest . (') OJ No L 205, 3 . 8 . 1985, p. 5. No L 221 /24 [ ENl Official Journal of the European Communities 19 . 9 . 95 vered to the intervention agency until a removal order is issued for that alcohol, in particular for logistical reasons. Article 9 Notwithstanding the first subparagraph of Article 36 (2) of Regulation (EEC) No 377/93, the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitation to tender referred to in Article 1 of this Regulation may be substi ­ tuted by alcohol of the same type by the intervention agencies holding the alcohol concerned in agreement with the Commission, or mixed with other alcohol deli ­ Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1995. For the Commission Franz FISCHLER Member of the Commission 19 . 9 . 95 EN Official Journal of the European Communities No L 221 /25 ANNEX I INDIVIDUAL INVITATION TO TENDER No 183/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol 1 . GREECE Anthia (Patra) A4 A5 A6 A7 A12 Al A2 A3 978 970 718 719 901 967 971 957 35 + 36 + 39 39 39 39 39 39 39 39 Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Volos 22 23 28 37 701 703 249 807 39 39 39 39 Neutral Neutral Neutral Neutral Sitia (Kiiti) 47 46 30 32 43 33 38 926 941 562 558 928 471 569 39 39 36 + 39 39 39 39 39 Raw alcohol Raw alcohol Neutral Raw alcohol Raw alcohol Neutral Neutral Halkida 14 5 604 193 39 35 + 39 Raw alcohol Raw alcohol Halkida 3 6 7 8 15 10 9 2 20 358 357 357 345 500 336 244 357 38 35 35 35 35 35 35 35 35 35 Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Raw alcohol Megara 35 32 678 752 35 35 Raw alcohol Raw alcohol Total 19 715 No L 221 /26 | EN Official Journal of the European Communities 19 . 9 . 95 Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol 2 . ITALY Ind. Chimica Valenziana SpA 6 417 39 Raw alcohol Bertolino SpA 6911 35 Raw alcohol F.lli Balice Sne 6 417 39 Raw alcohol Neri Srl 2 962 35 Raw alcohol Co.Ri.Me Seri 4 936 39 Raw alcohol Lav. Sociale Vinacce Modena SpA 2 962 35 Raw alcohol G. Di Lorenzo SpA 8 885 35 Raw alcohol CAVIRO Seri 11 847 39 Raw alcohol Dist. del Sud SpA 1 974 39 Raw alcohol Vinum SpA 1 974 35 Raw alcohol Total 55 285 Grand total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire or Greek drachmas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 19 . 9 . 95 Ã Ã Ã Ã Official Journal of the European Communities No L 221 /27 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or # CQ50 # Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agencies :  EIMA, via Palestre 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40),  Ministry of Agriculture  DIDAGEP, 241 , Acharnon Street, Athens (tel. : 86 77 618 , telex : 22 17 01 , fax : 86 71 11 1 ). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned within twenty days of the date of receipt of the Commission decision awarding the alcohol contract No L 221 /28 I EN I Official Journal of the European Communities 19 . 9 . 95 ANNEX II The only telex and fax numbers in Brussels to be used are : DG VI (E-2) (for the attention of Mr Chiappone/Mr Van der Stappen)  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  fax : (32 2) 295 92 52. ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 2203/95  Name of the successful tenderer :  Date of award of contract :  Date of refusal or acceptance of the lot by the successful tenderer : Lot No Quantity in hectolitres Location of alcohol Reason for refusal or acceptance to take over